      Case 1:20-cv-06637-AJN-BCM Document 32 Filed 01/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          1/6/2021
DAVID MARTIN HABER,
               Plaintiff,                           20-CV-6637 (AJN) (BCM)
       -against-
                                                    ORDER
COLLECTO, INC. d/b/a EOS CCA,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On January 5, 2021, defendant Collecto, Inc. d/b/a EOS CCA filed its motion to dismiss

plaintiff David Haber's Second Amended Complaint. (Dkt. No. 30.) Plaintiff, who is proceeding

pro se, has previously missed several deadlines. Plaintiff is hereby reminded that his deadline to

respond to defendant's motion to dismiss is January 19, 2020. See S.D.N.Y. Local Civ. R.

6.1(b). During the COVID-19 national emergency, a pro se plaintiff may file documents (at

which point they will be electronically served on the defendant, see S.D.N.Y. ECF Rules 9.1,

9.2, by any of the following methods:

       a. Drop off the document in the drop box located in the lobby of the U.S. Courthouse at
          500 Pearl Street, New York, NY, 10007.

       b. Mail the documents to the Pro Se Intake Unit in Room 105 in the Thurgood Marshall
          Courthouse, 40 Foley Square, New York, NY 10007, in time for them to arrive on
          or before the deadline.

       c. Email the documents to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions
          for filing documents by email are attached to this Order and may also be found on the
          Court's website at nysd.uscourts.gov/forms/instructions-filing-documents-email.

       Any request to extend the due date for plaintiff's response to the motion to dismiss must

be made in writing and filed before the deadline expires.

       Plaintiff is cautioned that a failure on his part to timely respond to the motion to dismiss

may result in the Court deciding the motion without considering any argument by plaintiff.
     Case 1:20-cv-06637-AJN-BCM Document 32 Filed 01/06/21 Page 2 of 4




      Chambers staff will mail a copy of this Order to plaintiff David Haber.

Dated: New York, New York
       January 6, 2021                         SO ORDERED.




                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                              2
    Case 1:20-cv-06637-AJN-BCM Document 32 Filed 01/06/21 Page 3 of 4

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
    Case 1:20-cv-06637-AJN-BCM Document 32 Filed 01/06/21 Page 4 of 4
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
